Hinman, J. (dissenting):
I take a little different view of this case. It is a matter of enforcement of a contract. We are dealing with, an exception from the risk insured against. If the facts do not come within the exception the defendant is liable for the judgment, notwithstanding the bankruptcy of the insured. (Insurance Law, § 109, added by Laws of 1917, chap. 524, as amd. by Laws of 1918, chap. 182, and Laws of 1920, chap. 563.) If the facts do come within the exception there was no coverage and the bankruptcy of the insured .has nothing to do with the case.
A question as to whether the burden was upon the plaintiff to negative the exception, or whether it was upon the defendant to prove that the facts came within that exception, has been raised. It is not necessary to decide that question, because taking the testimony most favorable to the plaintiff, the situation which existed at the time of the accident came within the exception from the risk insured against. The fair interpretation of the provision of the policy in question is that the policy did not cover any accident which was proximately caused by the automobile being driven by a person under the age of sixteen years. If the facts show that that *122was the situation involved here the plaintiff cannot recover. The driving of a car requires more than guiding its course on the highway. It must be deemed to include the control of the motive power and the brakes. To control these, to be able to regulate the amount of power, to be able to connect and disconnect such power instantaneously and to be able to retard or stop the car in any emergency by the application of brakes, is just as much a part of driving the car in any fair acceptance of the term as is the holding of the wheel. In my judgment the control of the former is more essential to the avoidance of accident than the latter. The purpose and the natural meaning of the provision was to eliminate insurance against accident that might arise from the negligent management of any or all of these instruments which are utilized in the driving of a car. How can we say that the grandfather was driving this car? He was only in control of the direction which it took in its progress on the highway and only imperfectly in the control of the wheel, because obviously his seat at the right of the wheel instead of in back of it was a disadvantageous one. He was not in control of the foot throttle which regulated the flow of gas. He was not in control of the clutch which disconnected the engine from the driving shaft. He was not in control of the service brake, which is the powerful brake of a car. His position was disadvantageous to control even the hand brake and, at the same time, guide the wheel. The most that can be said is that the driving of the car was divided between the grandfather and his fourteen-year-old granddaughter, for the reason that she released her hold on the wheel. ■ Can a person be deemed any the less the driver of a car within the meaning of the provision of the policy by simply releasing the wheel to another? I am inclined to take the position that she cannot. I believe that comes within the risk that was not intended to be covered. The very thing which happened here is the thing which naturally would flow from permitting a child of that age to sit in the driver’s seat. In any emergency an adult at her side would naturally grasp the wheel and not being in a position in such an emergency to exercise the best judgment or to execute it from lack of ability to control all of the mechanism of the car, frequent accidents are likely to arise which would not arise if a person of such age had not been permitted to occupy the driver’s seat. I think it is too narrow a construction of the language used to hold that the person managing the wheel is driving the car. The proper interpretation of the clause in question is that the policy does not cover an accident which has been proximately caused by the driving of a car by a person under the age of sixteen years. It seems to me that the proximate cause of this accident was the driving of the car by a girl of fourteen *123years and that the act of the grandfather must be considered as an act set in operation by the primary cause, namely, having permitted a girl of those years to drive the car. His act was merely a continuation of the original act and the accident was the probable consequence of having permitted this girl to drive the car, within the authority of Lowery v. Manhattan R. Co. (99 N. Y. 158); Pollett v. Long (56 id. 200).
I favor a reversal and a dismissal of the complaint.
Van Kirk, J., concurs.
Judgment and order affirmed, with costs.